Exhibit 10.3.2

 

SYNTROLEUM CORPORATION

Director Stock Option Agreement

CONFIDENTIAL

 

This Stock Option Agreement (the “Agreement”) is made effective as of the 1st
day of January             , by and between Syntroleum Corporation, a Delaware
corporation (the “Company”) and                      (“Grantee”), and evidences
the grant by the Company of an option to Grantee to purchase shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”), pursuant to
action of the Board of Directors on January 1,              (the “Date of
Grant”) and Grantee’s acceptance of the option in accordance with the provisions
of the Syntroleum Corporation Stock Option Plan for Outside Directors (the
“Plan”). Capitalized terms used in this Agreement but not otherwise defined in
this Agreement shall have the meanings as set forth in the Plan.

 

In consideration of the premises and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Company and
Grantee agree as follows.

 

1. Grant of option and Exercise Price. The Company grants to Grantee the option
(the “Option”) to purchase              shares of Common Stock at an exercise
price of $             per share, the Fair Market Value of the Company’s Common
Stock on the Date of Grant, subject to the terms and conditions of this
Agreement and of the Plan, the provisions of which are incorporated into this
Agreement by this reference.

 

2. Vesting and Exercise Schedule. The amount of the Option which shall become
vested shall be determined on the first annual anniversary of Date of Grant by
multiplying the total number of shares covered by the Option by a percentage
equal to the percentage of total Board meetings attended by Grantee during the
preceding year. Those shares covered by the Option which have not vested at the
time of such determination shall terminate. Beginning on the first annual
anniversary of the Date of Grant, that number of shares covered by the Option
which shall have become vested shall be exercisable for the full term of the
Option unless terminated in accordance with this Agreement and the Plan. The
Option may be exercised from time to time with respect to all or any number of
the then vested and unexercised shares on any regular business day of the
Company at its then executive offices, beginning on the first annual anniversary
of the Date of Grant and continuing until the earliest to occur of the following
dates: (a) the tenth anniversary of the Date of Grant; (b) three years after the
date of Grantee’s termination of membership as a Director on the Company’s Board
of Directors by reason of death, disability, retirement or an unsuccessful
attempt to win reelection to the Company’s Board of Directors after nomination
for election at the recommendation of the Board of Directors; or (c) the date 30
days following the date upon which Grantee’s membership as a Director on the
Company’s Board of Directors terminates for any reason other than those
described in subsection (b) of this Section 2.

 

3. Exercise.

 

3.01 Person Eligible to Exercise. During the lifetime of Grantee, only the
Grantee may exercise the Option (or any portion thereof). After the death of
Grantee, any exercisable portion of

 

1



--------------------------------------------------------------------------------

Syntroleum Corporation – Director Stock Option Agreement

--------------------------------------------------------------------------------

CONFIDENTIAL

 

the Option may, prior to the time when such portion becomes unexercisable under
the Plan or this Agreement, be exercised by Grantee’s personal representative or
by any person empowered to do so under Grantee’s will or under the then
applicable laws of descent and distribution.

 

3.02 Partial Exercise. At any time and from time to time during the period in
which the Option is exercisable under the Plan and this Agreement and prior to
the time when the Option or exercisable portion thereof becomes unexercisable
under the Plan or this Agreement, the Option or portion thereof may be exercised
in whole or in part; provided, however, that the Company shall not be required
to issue fractional shares and any partial exercise of the Option shall be with
respect to not less than 100 shares (or such lesser remaining number of shares
subject to the Option).

 

3.03 Manner of Exercise. At any time and from time to time during the period in
which the Option is exercisable under the Plan and this Agreement, the Option,
or any exercisable portion thereof, may be exercised solely by delivery to the
Secretary of the Company of all of the following prior to the time when the
Option or such portion becomes unexercisable under the Plan or this Agreement:

 

(a) Notice in writing signed by Grantee or other person then entitled to
exercise the Option or portion, stating that the Option or portion is exercised,
such notice complying with all applicable rules established by the Chief
Financial Officer of the Company;

 

(b) Full payment (in cash or by check) for the shares with respect to which the
Option or portion is thereby exercised or, with the consent of the Chief
Financial Officer of the Company, (i) shares of the Company’s Common Stock owned
by Grantee duly endorsed for transfer to the Company, or (ii) subject to the
timing requirements of Section 3.04, shares of the Company’s Common Stock
issuable to Grantee upon exercise of the Option, in either case with a Fair
Market Value on the date of Option exercise equal to the aggregate Option price
of the shares with respect to which such Option or portion is thereby exercised,
or (iii) a full recourse promissory note bearing interest (at a rate as shall at
least preclude the imputation of interest under the Code or any successor
provision) and payable upon such terms as may be prescribed by the Chief
Financial Officer; or (iv) with the consent of the Chief Financial Officer of
the Company, any combination of the consideration provided in the foregoing
subsections (b) (i), (ii) or (iii). The Chief Financial Officer may also
prescribe the form of any note and the security to be given for such note. The
Option may not, however, be exercised by delivery of a promissory note or by a
loan from the Company when or where such loan or other extension of credit is
prohibited by law;

 

(c) The payment to the Company of all amounts, if any, which it is required to
withhold under federal, state or local law in connection with the exercise of
the Option. With the consent of the Chief Financial Officer of the Company, (i)
shares of the Company’s Common Stock owned by Grantee duly endorsed for
transfer, or (ii) subject to the timing requirements of Section 3.04, shares of
the Company’s Common Stock issuable to Grantee upon exercise of the Option, in
either case valued at Fair Market Value as of the date of Option exercise, may
be used to make all or part of such payment.

 

2



--------------------------------------------------------------------------------

Syntroleum Corporation – Director Stock Option Agreement

--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) Such representations and documents as the Chief Financial Officer of the
Company deems necessary or advisable to effect compliance with all applicable
provisions of the Securities Act and any other federal or state securities laws
or regulations. The Chief Financial Officer of the Company may also take
whatever additional actions he deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer orders to transfer agents and registrars; and

 

(e) In the event that the Option or portion thereof shall be exercised pursuant
to Section 3.01 by any person or persons other than Grantee, appropriate proof
of the right of such person or persons to exercise the Option or portion
thereof.

 

3.04 Certain Timing Requirements. Shares of the Company’s Common Stock issuable
to Grantee upon exercise of the Option may be used to satisfy the Option price
or the tax withholding consequences of such exercise only with the prior
approval of the Chief Financial Officer of the Company and (a) during the period
beginning on the third business day following the date of release of the
quarterly or annual summary statement of sales and earnings of the Company and
ending on the twelfth business day following such date, or (b) pursuant to an
irrevocable written election by Grantee to use shares of the Company’s Common
Stock issuable to Grantee upon exercise of the Option to pay all or part of the
Option price or the withholding taxes made at least six months prior to the
payment of such Option price or withholding taxes.

 

3.05 Conditions to Issuance of Stock Certificates. The shares of Common Stock
issuable and deliverable to Grantee upon the exercise of the Option, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares of Common Stock which have then been reacquired by the Company.
The Company shall not be required to issue or deliver any certificate or
certificates for shares of Common stock purchased upon the exercise of any
Option nor portion thereof prior to fulfillment of all of the following
conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

 

(b) The completion of any registration or other qualification of such shares
under any state or federal law or under the filings or regulations of the
Securities and Exchange Commission or any other federal or state governmental
regulatory body, which the Chief Financial Officer of the Company shall
determine to be necessary or advisable;

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Chief Financial Officer of the Company shall
determine to be necessary or advisable;

 

(d) The payment to the Company (or other employer corporation) of all taxes and
other amounts which it is required to withhold under federal, state or local law
in connection with the exercise of the Option; and

 

3



--------------------------------------------------------------------------------

Syntroleum Corporation – Director Stock Option Agreement

--------------------------------------------------------------------------------

CONFIDENTIAL

 

(e) The lapse of such reasonable period of time following the exercise of the
Option as the Chief Financial Officer of the Company may establish from time to
time for reasons of administrative convenience.

 

3.06 Issuance of Shares. As soon as practicable after receipt of an effective
written notice of exercise and full payment of the exercise price as provided in
this Section 3 above, the Secretary of the Company shall cause ownership of the
appropriate number of shares of Common Stock to be issued to the person or
persons exercising the Option by having a certificate or certificates for such
number of shares registered in the name of such person or persons and shall have
each certificate delivered to the appropriate person. Each such certificate
shall bear a legend describing (a) the Company’s right of first refusal in the
event such person desires or attempts to transfer such shares, as set forth in
Section 4, and (b) the restrictions imposed by applicable state and federal
securities laws, as described in Section 5.03, to the extent applicable.

 

3.07 Rights as a Shareholder. Grantee shall not be, nor have any of the rights
or privileges of a shareholder of the Company in respect to any shares of Common
Stock purchasable upon the exercise of any part of the Option unless and until
certificates representing such shares of Common Stock have been issued by the
Company to Grantee.

 

3.08 Transfer Restrictions. Unless otherwise approved in writing by the Board of
Directors of the Company, no shares of Common Stock acquired upon exercise of
the Option by Grantee may be sold, assigned, pledged, encumbered or otherwise
transferred until at least six months have elapsed from (but excluding) the date
that the Option was granted.

 

4. Miscellaneous.

 

4.01 Assignment. Neither the Option nor any interest or right therein or part
thereof nor any rights under this Agreement shall be liable for the debts,
contracts or engagements of Grantee or his successors in interest or shall be
assigned or otherwise subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted assignment or disposition thereof
shall be null and void and of no effect; provided, however, that nothing in this
Section 4.01 shall prevent transfers by will or by the applicable laws of
descent and distribution. The terms of this Option shall be binding upon the
executors, administrators, heirs, successors, and permitted assigns of Grantee.

 

4.02 Status as Director. Nothing in this Agreement shall confer upon Grantee any
right to continue as a director of the Company or shall interfere with or
restrict in any way the rights of the Company and its shareholders, which are
hereby expressly reserved, to remove Grantee at any time for any reason
whatsoever, with or without case.

 

4.03 Federal and State Securities Laws. This Option may not be exercised if the
issuance of shares of the Company’s Common Stock upon such exercise would
constitute a violation of any applicable federal or state securities or other
law or valid regulation. Grantee, as a condition to his exercise of this Option,
shall represent to the Company that the shares of the Company’s Common

 

4



--------------------------------------------------------------------------------

Syntroleum Corporation – Director Stock Option Agreement

--------------------------------------------------------------------------------

CONFIDENTIAL

 

Stock to be acquired by exercise of this Option are being acquired for
investment and not with a present view to distribution or resale, unless counsel
for the Company is then of the opinion that such a representation is not
required under the Securities Act or any other applicable law, regulation, or
rule of any governmental agency.

 

4.04 Confidentiality. Grantee agrees not to disclose to any person, directly or
indirectly, the terms of this Agreement or any other matters relating to the
Option or the shares, including the number of shares subject to the Option or
purchased hereunder, without the prior consent of the Company.

 

4.05 Sole Party in Interest. Grantee is the sole party in interest with respect
to the grant of the Option and issuance of the underlying shares of Common Stock
and has sufficient knowledge and experience in financial and business matters to
enable him to evaluate the merits and risks of this investment.

 

4.06 Speculative Investment. Grantee recognizes the speculative nature and the
high risk of loss associated with the grant of the Option and issuance of the
underlying shares of Common Stock of Common Stock and affirms that the
transaction is suitable and consistent with Grantee’s investment program and
financial situation, which enables Grantee to bear the high risk of this
investment.

 

4.07 Reorganization; Recapitalization. The existence of the Option granted in
this Agreement shall not affect in any way the right or the power of the Company
or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or prior preference stocks ahead of or
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company or any sale or transfer of all or any part of its
assets or business, or any other corporate act or preceding, whether of a
similar character or otherwise.

 

4.08 Notice. Every notice or other communication relating to this Agreement
shall be in writing and shall be mailed to or delivered to the party for whom it
is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, however, that
unless and until some other address be so designated, all notices or
communications by Grantee to the Company shall be mailed or delivered to the
Company at the offices of its Secretary at Suite 1100, 1350 S. Boulder, Tulsa,
Oklahoma 74119, and all notice or communications by the Company to Grantee may
be given to Grantee personally or may be mailed to him.

 

4.09 Governing Law. The validity and effect of this Agreement and the rights and
obligations of the parties, and all other persons affected by this Agreement
shall be construed and determined in accordance with the laws of the State of
Oklahoma.

 

5



--------------------------------------------------------------------------------

Syntroleum Corporation – Director Stock Option Agreement

--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, and Grantee
have signed this Agreement as of the date first above written.

 

    COMPANY:     SYNTROLEUM CORPORATION By:              

Syntroleum Corporation.

4322 South 49th West Avenue

Tulsa, Oklahoma 74107

    GRANTEE: By:          

 

6